STATE OF LOUISIANA

                  COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA                                                                         NO.      2021      KW    1411

VERSUS


REGINALD          HARRIS                                                                           FEBRUARY          14,     2022




In    Re:          Reginald             Harris,             applying        for                                                   19th
                                                                                        supervisory              writs,
                   Judicial                 District          Court,       Parish             of    East        Baton        Rouge,
                   No.       02- 04- 0559.



BEFORE:            MCCLENDON,                WELCH,          AND    THERIOT,            JJ.


        WRIT           DENIED.               A     writ          application             arising           in      a    criminal

proceeding              is       not    the        proper         procedural             vehicle           to    establish                a

right       to    records           under          the      Public       Records         Law,        La.     R. S.      44: 1,       et

seq.        A person             who    wants          to    examine        public            records        must make             the
request           to     the       custodian                of     records.              See        La.      R. S.         44: 31 &
44: 32.            If        a     request             for                                          is     denied                  the
                                                                 public         records                                     by
custodian,              before          seeking              relief        from         this        court,         the       person

must      first        institute                 civil      proceedings            for        a    writ    of mandamus               at
the    district              court          level.            See    La.        R. S.     44: 35( A).                Should        the
person       prevail,
                                  he should be prepared to pay the regular service
fees        for    copies              of        the   documents.                 After            the     district              court

rules
            in the civil proceeding,                                the    person may                seek       an     appeal        of
the     district                 court'      s     action,          if     he      desires.                  See       La.        R. S.
44: 35( 0).             See        also          State       ex     rel.    McKnight                v.     State,           98- 2258
 La.    App.  1st Cir. 12/ 03/ 98),                                742     So. 2d        894,        895 (      per     curiam).

We    further note the records of                                  the     East Baton               Rouge       Parish Clerk
of     Court' s          Office             reflect           that        the      district               court        acted         on


relator' s request for public records on January 19,                                                         2022.


                                                                   PMc
                                                                   JEW
                                                                  MRT




COURT       OF APPEAL,             FIRST          CIRCUIT




4       DEPUTY          CLERK          OF    COURT
                   FOR       THE       COURT